DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/28/2021, 7/05/2022, and 7/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively wide angle” in claim 1 is a relative term which renders the claim indefinite.  Correspondingly, the term “relatively narrow angle” in claim 1 is also a relative term which renders the claim indefinite.  The terms “wide” and “narrow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 20200112657 A1) (hereinafter Stein).
Regarding claim 1, Stein discloses:
A vehicle compound-eye camera that picks up an image of a world outside a vehicle, the vehicle compound-eye camera comprising: [See Stein, ¶ 0072-0073, Figs. 2A-2E discloses that the imaging system (comprising a plurality of image capture devices, e.g. elements 122, 124, and 126 per Figs. 2A-2E) may be incorporated into various different platforms, and may be included on or in one or both of the side mirrors, on the roof, on the hood, on the trunk, on the sides of the vehicle, mounted on/positioned behind/positioned in front of any of the windows of the vehicle, and mounted in or near light fixtures on the front/back of the vehicle.]
a plurality of cameras arranged to be spaced apart from each other in a predetermined direction and disposed such that respective maximum image-pickup ranges of the plurality of cameras are partially shifted from each other in the predetermined direction; and [See Stein, ¶ 0092-0093 discloses that as shown in FIG. 2A, the two image capture devices 122 and 124 are at different heights. There may also be a lateral displacement difference between image capture devices 122, 124, and 126, giving additional parallax information for stereo analysis by processing unit 110, for example. The difference in the lateral displacement may be denoted by dx, as shown in FIGS. 2C and 2D.]
a processor configured to set an overlapping image-pickup range in which each of the plurality of cameras picks up an image of a same target object from a different viewpoint, wherein: [See Stein, ¶ 0092-0093 discloses in some embodiments, a FOV (such as FOV 204) associated with image capture device 124 may overlap partially or fully with a FOV (such as FOV 202) associated with image capture device 122 and a FOV (such as FOV 206) associated with image capture device 126; See Stein, ¶ 0101-0104, 0105, 0113, 0115, 0219-0220 Fig. 1 discloses that system 100 may be configured so that a field of view of image capture device 122 overlaps, at least partially or fully, with a field of view of image capture device 124 and/or image capture device 126. In some embodiments, system 100 may be configured such that the fields of view of image capture devices 124 and 126, for example, fall within (e.g., are narrower than) and share a common center with the field of view of image capture device 122. In other embodiments, the image capture devices 122, 124, and 126 may capture adjacent FOVs or may have partial overlap in their FOVs. In some embodiments, the fields of view of image capture devices 122, 124, and 126 may be aligned such that a center of the narrower FOV image capture devices 124 and/or 126 may be located in a lower half of the field of view of the wider FOV device 122.  Note: Fig. 1 illustrates system (100) comprising Image processor (190) and Application processor (180).]
the processor is configured to set an image-pickup range of one of the cameras disposed on one end in the predetermined direction to have a relatively wide angle; and [See Stein, ¶ 0101-0104, 0105, 0113, 0219-0220 discloses configuring the image capturing system to provide a wide field of view.  It is noted that image capture devices 122, 124, and 126 may be configured to have any suitable fields of view (narrow FOV in the range of 23 to 40 degrees, wide FOV in the range of 100 to 180 degrees, etc.)]
the processor is configured to set an image-pickup range of another of the cameras disposed on the other end in the predetermined direction to have a relatively narrow angle. [See Stein, ¶ 0101-0104, 0105, 0113, 0219-0220 discloses configuring the image capturing system to provide a narrow field of view.  It is noted that image capture devices 122, 124, and 126 may be configured to have any suitable fields of view (narrow FOV in the range of 23 to 40 degrees, wide FOV in the range of 100 to 180 degrees, etc.)]

Regarding claim 2, Stein discloses all the limitations of claim 1.
Stein discloses:
further comprising a hood that extends toward a light transmitting member from a lower side of the plurality of cameras and prevents a reflection image caused by reflected light at the light transmitting member from appearing in the image-pickup ranges of the cameras, wherein the plurality of cameras are disposed to face the light transmitting member provided in the vehicle and are configured to pick up an image of the world outside the vehicle through the light transmitting member. [See Stein, Fig. 3D illustrates a glare shield “hood” (380); See Stein, Fig. 23 illustrates a side-view of the glare shield having a lower/bottom side which extends from a camera side (right side) towards a windshield or “light transmitting member” side (left side);  See Stein, ¶ 0108 discloses that image capture devices 124 and 126 may be positioned behind a glare shield 380, which may be flush against the vehicle windshield and include a composition of film and/or anti-reflective materials.]

Regarding claim 3, Stein discloses all the limitations of claim 2.
Stein discloses:
wherein the hood includes a part that abuts against the light transmitting member and a remaining part that is separated from the light transmitting member. [See Stein, ¶ 0108 discloses that image capture devices 124 and 126 may be positioned behind a glare shield (380), which may be flush against the vehicle windshield and include a composition of film and/or anti-reflective materials.  For example, glare shield (380) may be positioned such that the shield aligns against a vehicle windshield having a matching slope; See Stein, Figs. 3D and 23 illustrates glare shield element (380) having at least a sloped portion abutting flush against the vehicle windshield, and a horizontal bottom portion that is “separated” from (not in direct contact with) the windshield.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210302541 A1				Fields et al.
US 20190028721 A1				Rutschman et al.
US 20180330526 A1				Corcoran et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486